department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita br4 tl-n-1380-01 uilc internal_revenue_service national_office field_service_advice memorandum for barbara m leonard associate area_counsel lmsb pftg from george f wright assistant branch chief cc ita br4 subject involuntary_conversions this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues issue if a taxpayer decides to make an election under sec_1033 of the internal_revenue_code for a taxable_year after he has already filed an income_tax return for that year must he file an amended_return prior to expiration of the replacement_period as defined in sec_1033 or may he file it within the regular period of limitations for filing claims for refund as set forth in sec_6511 issue if a taxpayer decides to make an election under sec_1033 for a taxable_year after he has filed an income_tax return for that year may he designate as replacement_property qualifying property that he acquired prior to making the election issue may a taxpayer amend his income_tax return for a taxable_year to designate as replacement_property qualifying property that he acquired during that year if he has made an election under sec_1033 but did not designate such property or any other qualifying property on his original return tl-n-1380-01 conclusions issue a sec_1033 election is made either by filing a return for the first year in which gain from the conversion is realized consistent with sec_1033 or by electing after a return is filed for that year but before the expiration of two years after the first year in which gain is realized or three years in the case of sec_1033 because the filing of a return in which sec_1033 is not elected is itself an election not to apply sec_1033 an election in whatever form made is effective for the year in which it is made and is not effective for a taxable_year for which a return has already been filed a claim_for_refund for any year in which gain from the involuntary_conversion is realized may be filed within the regular period of limitations as determined under sec_6511 issue as in the conclusion of issue a taxpayer may only make a sec_1033 election for the year in which the election is made if a taxpayer makes an election in the same year that the taxpayer acquires qualified_replacement_property and reports the details regarding the replacement in the return for that year the requisite intent to replace appears to be present however if a return is filed for a year that does not report the details regarding replacement of the converted property no property acquired in that year can be qualified_replacement_property in hypothetical property b is qualified_replacement_property because it was reported in the return for the year of election and the year of replacement but in hypothetical property b cannot be qualified_replacement_property because the requisite intent to replace was not present at the time of purchase as reflected in the year return issue no property can be designated as replacement_property that was not described as such in the original return for the year of replacement law and analysis law sec_1033 of the internal_revenue_code provides that except as otherwise provided in paragraph a gain will be recognized if property is involuntarily converted into money or other_property not similar_or_related_in_service_or_use to the converted property sec_1033 provides for nonrecognition of gain if the taxpayers purchases property i during the replacement_period described in sec_1033 tl-n-1380-01 ii with the intention of replacing the converted property iii which is similar_or_related_in_service_or_use to the converted property and iv with respect to which the taxpayer has made an election at such time and in such manner as the secretary may prescribe in regulations sec_1033 provides in general that the replacement_period begins on the earlier of the date of disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property and ends two years after the close of the first taxable_year in which any part of the gain on the conversion is realized sec_1_1033_a_-2 of the income_tax regulations provides if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized at the election of the taxpayer only to the extent that the amount_realized upon such conversion exceeds the cost of other_property purchased by the taxpayer which is similar_or_related_in_service_or_use to the property so converted if the taxpayer purchased such other_property for the purpose of replacing the property so converted and during the period specified in subparagraph of this paragraph sec_1_1033_a_-2 provides all of the details in connection with an involuntary_conversion of property at a gain including those relating to the replacement of the converted property or a decision not to replace or the expiration of the period for replacement shall be reported in the return for the taxable_year or years in which any of such gain is realized an election to have such gain recognized only to the extent provided in subparagraph of this paragraph shall be made by including such gain in gross_income for such year or years only to such extent if at the time of filing such a return the period within which the converted property must be replaced has expired or if such an election is not desired the gain should be included in gross_income for such year or years in the regular manner a failure to so include such gain in gross_income in the regular manner shall be deemed to be an election by the taxpayer to have such gain recognized only to the extent provided in subparagraph of this paragraph even though the details in connection with the conversion are not reported in such return if after having made an election under sec_1033 the converted property is not replaced within the required period of time or tl-n-1380-01 replacement is made at a cost lower than was anticipated at the time of the election or a decision is made not to replace the tax_liability for the year or years for which the election was made shall be recomputed such recomputation should be in the form of an amended_return if a decision is made to make an election under sec_1033 after the filing of the return and the payment of the tax for the year or years in which any of the gain on an involuntary_conversion is realized and before the expiration of the period within which the converted property must be replaced a claim for credit or refund for such year or years should be filed if the replacement of the converted property occurs in a year or years in which none of the gain on the conversion is realized all of the details in connection with such replacement shall be reported in the return for such year or years sec_1_1033_a_-2 provides the period referred to in subparagraphs and of this paragraph is the period of time commencing with the date of the disposition_of_the_converted_property or the date of the beginning of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or at the close of such later date as may be designated pursuant to an application of the taxpayer sec_1 a -2 c provides property or stock purchased before the disposition_of_the_converted_property shall be considered to have been purchased for the purpose of replacing the converted property only if such property or stock is held by the taxpayer on the date of the disposition_of_the_converted_property property or stock shall be considered to have been purchased only if but for the provisions of sec_1033 the unadjusted_basis of such property or stock would be its cost to the taxpayer within the meaning of sec_1012 revrul_63_127 1963_2_cb_333 addressed whether a refund claim must be filed by the close of the replacement_period in order for a sec_1033 election and the refund claim itself to be valid under sec_1_1033_a_-2 the ruling held that the decision to elect and the reinvestment in replacement_property must both occur within the replacement_period however the regulations in effect provide that a taxpayer who has made such an election may adjust his tax_liability by filing a claim_for_refund within the period of limitations provided in sec_6511 and the claim does not tl-n-1380-01 have to be filed before the expiration of the replacement_period therefore the ruling held that a claim_for_refund filed after the replacement_period but within the sec_6511 period of limitations was timely as to the refund claim and did not affect the validity of a sec_1033 election in santucci v commissioner t c memo the tax_court held that a taxpayer failed to make an election under sec_1033 because among other reasons no election had been made within the replacement_period before within one year after the taxable_year in which conversion gain is realized in describing the replacement_period the court stated that the election must be made before the expiration of the period within which the converted property must be replaced and a claim_for_refund should be filed sec_1_1033_a_-2 in revrul_83_39 1983_1_cb_190 a taxpayer realized a gain on an involuntary_conversion in and elected sec_1033 deferral of gain on its return in situation the taxpayer acquired replacement_property and designated it as such on the taxpayer’s return in before the replacement_period expired the taxpayer required other_property designated the new property as replacement_property on its return and amended its return to delete the replacement_property designation situation is identical to situation except that the property was found not to be qualified_replacement_property in situation the taxpayer could not substitute other replacement_property for qualified_replacement_property that the taxpayer had already acquired in situation the taxpayer could substitute qualified_replacement_property before the expiration of the applicable replacement_period for the replacement_property already acquired by the taxpayer which was determined not to be qualified_replacement_property gcm date is an underlying gcm to revrul_83_39 in 65_tc_686 the tax_court held that a taxpayer who elected sec_1033 could not revoke that election after replacing the involuntarily converted property with qualified_replacement_property in 45_tc_635 aff’d 337_f2d_21 8th cir the tax_court held in part that the taxpayer had failed to prove that certain property was purchased with an intent to replace involuntarily converted property where the designation of replacement_property occurred several years after the replacement_property was acquired issue there are two basic requirements for sec_1033 to apply first there must be an election that sec_1033 applies and second qualified_replacement_property must be acquired sec_1033 and sec_1_1033_a_-2 tl-n-1380-01 the time and manner for making an election are addressed in sec_1_1033_a_-2 the time for making an election runs from the first date of threatened conversion to the end of the second year third year in the case of sec_1033 after the end of the first year in which any gain on the conversion is realized this time frame also corresponds to the period in which qualified_replacement_property must be acquired the replacement_period revrul_63_127 and santucci pincite the replacement_period upon application may be extended for purposes of acquiring qualified_replacement_property but the election_period may not be extended sec_1 a - c santucci pincite the manner of election is spelled out less clearly sec_1_1033_a_-2 sentence sec_2 and indicate that a taxpayer elects sec_1033 for the year in which gain from the involuntary_conversion first occurs by reporting the gain on its return for the year consistent with sec_1033 a taxpayer who does not wish to elect reports gain in the regular manner sec_1_1033_a_-2 sentence this inclusion in income of the gain in the year of realization is itself an election not to apply sec_1033 santucci pincite therefore a taxpayer’s return for the first year in which gain from an involuntary_conversion is realized either elects sec_1033 or elects not to apply sec_1033 depending on whether the gain is reported consistent with sec_1033 or is reported in the regular manner taxpayers seeking to make delayed elections or revoke prior elections have received close scrutiny from the courts consonant with their efforts to protect our annual tax_accounting system the courts consistently have refused to permit taxpayers to alter prior positions to the detriment of the revenue once they have had the advantage of hindsight mcshain pincite it therefore follows that having elected not to apply sec_1033 in a return for the first year in which gain from the involuntary_conversion is realized the taxpayer may not elect sec_1033 for that year by amended_return sec_1_1033_a_-2 does provide that an election can be made after the first year in which gain is realized as long as the election occurs within the replacement_period sec_1 a -2 c sentence but this election will be for the year in which the decision to elect is made not for an earlier year in that case an electing taxpayer may file a claim for credit or refund for the year in which the gain was reported the claim_for_refund is independent of the decision to elect that is an election must be made within the replacement_period but t he claim may be made filed within the regular period of limitations as determined under sec_6511 of the code and does not have to be filed prior to the expiration of the replacement_period revrul_63_127 gcm date which accompanied revrul_63_127 noted that the service wanted to correct the impression given by several leading tax services that an election after the year of conversion is not available unless both the property replacement and the claim_for_refund occur within the replacement_period in addition the gcm noted that care was taken so that the ruling could not be read to authorize elections to take place outside the tl-n-1380-01 replacement_period but before the expiration of the period allowed for refund claims as a result of the position in revrul_63_127 sec_1_1033_a_-2 does not provide for the manner in which sec_1033 is elected after the filing of the return for the first year in which conversion gain is realized issue issue was framed with reference to two hypothetical fact patterns in hypothetical the taxpayer realizes gain on an involuntary_conversion on property a in year but does not elect sec_1033 in the year return the taxpayer purchases property b as qualified_replacement_property in year the taxpayer elects sec_1033 in year by filing an amended year return see issue discussion regarding effective date of an election and at same time files a year return designating property b as replacement_property for property a hypothetical is similar to hypothetical except the taxpayer files the year return without mentioning the property b acquisition in year the taxpayer elects sec_1033 by filing an amended year return and files an amended year return designating property b as replacement_property for property a in addition to making a sec_1033 election a taxpayer must acquire qualified_replacement_property qualified_replacement_property is property acquired i by purchase ii within the replacement_period iii with the intent of replacing the converted property and iv that is similar_or_related_in_service_or_use to the converted property sec_1033 and sec_1_1033_a_-2 the intent to replace the involuntarily converted property must be present at the time of purchase of the replacement_property revrul_83_39 although a taxpayer electing sec_1033 need not designate what property will be the replacement_property at the time of election once qualified_replacement_property is acquired both the election and the choice of replacement_property are final mcshain pincite and revrul_83_39 the last sentence of sec_1_1033_a_-2 provides that all details of the replacement of the converted property be included in the return for the year in which the replacement occurs this provision requires the taxpayer’s intent regarding replacement_property to be reported currently thus as stated in gcm w hen a taxpayer reports the detail of purchase of qualified_replacement_property in his income_tax return for the year of purchase he shows that he had the intent to purchase the property as replacement_property but when the taxpayer files his return for the year of purchase of property without reporting that the property is replacement_property he rather clearly indicates that the property was tl-n-1380-01 not purchased for the purpose of replacing involuntarily converted property gcm also noted that the code and regulations do not allow the taxpayer to decide at the end of the replacement_period that a property purchased in an earlier year is to be used as qualified_replacement_property this is consistent with feinberg in which a taxpayer attempted to designate as qualified_replacement_property replacement_property acquired during the replacement_period but not currently reported the obvious intendment of the statute is that petitioner must have the requisite intent during the specified period of time he cannot retroactively simply pick out some property which he happened to purchase within the prescribed period and say ‘i chose this one ’ feinberg pincite similar to the analysis in issue the taxpayer is not permitted hindsight either in electing sec_1033 or in designating replacement_property therefore a taxpayer once having filed a return in which replacement_property is not designated may not later designate property acquired during that year as qualified_replacement_property by amended_return issue the analysis is similar to the analysis in issue case development hazards and other considerations there appear to be no significant litigation hazards absent facts of particular cases arguably santucci could be seen as standing for a stricter standard regarding either when a claim_for_refund should be filed or whether a claim_for_refund is necessary to make an election after the return is filed for the first year conversion gain is realized in santucci the tax_court held that there was no evidence that a sec_1033 election was made by the taxpayer by the end of the replacement_period in describing the requirements of an election under sec_1_1033_a_-2 the court stated that the election must be made before the expiration of the period within which the converted property must be replaced and a claim_for_refund should be filed however there is no further mention of a claim_for_refund in the facts or opinion the opinion notes only that the court’s reading of the regulations indicates that although an extension may be granted to purchase replacement_property the election itself must occur within the replacement_period and that if an election is to be made all details in connection with the conversion and the replacement must be reported on the return tl-n-1380-01 because the issue regarding when a refund claim must be filed in regard to a sec_1033 election was not being litigated in santucci nor was the issue mentioned on brief by the service the passing reference to refund claims should be considered as dicta it is highly unlikely the santucci court wished to establish a rule regarding refund claims without discussing the service’s less severe position in revrul_63_127 the service has never altered revrul_63_127 six years after santucci revrul_63_127 was cited with approval in gcm date an underlying gcm to rev_rul it is also unlikely that santucci would be invoked by a taxpayer in preference to the more taxpayer-friendly revrul_63_127 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather maloy associate chief_counsel income_tax accounting by george f wright assistant branch chief cc ita br4
